Citation Nr: 1646813	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right leg disorder.

3. Entitlement to service connection for a left leg disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a left foot disorder.

7. Entitlement to service connection for an acquired psychiatric disorder, to include depression.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The appellant had active duty from November 1976 to April 1980 with subsequent unverified periods of service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for depression more broadly to include entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2012, the appellant attended a Video Conference hearing.  In October 2012, the appellant was notified of the Board's inability to produce a transcript from that hearing.  He was then afforded a subsequent Video Conference hearing before the undersigned in November 2012. The hearing transcript is of record.

In January 2013, the appellant's motion to amend the November 2012 hearing transcript was granted and his corrections to the transcript were accepted as part of the record.

These claims were remanded by the Board in July 2014 for additional adjudicative action.  Since that remand, the Veteran was granted service connection for a right foot disorder in a June 2015 rating decision. The Veteran did not appeal the rating or effective date assigned.  Hence, that issue is no longer before the Board.

For the issues of entitlement to service connection for low back, right leg, left leg, left foot, and acquired psychiatric disorders the appeal is REMANDED for further development. 


FINDINGS OF FACT

1. The Veteran's right knee chondromalacia is related to his active military service.

2. The Veteran's left knee chondromalacia is related to his active military service. 


CONCLUSIONS OF LAW

1. Right knee chondromalacia was incurred in or a result of active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. Left knee chondromalacia was incurred in or a result of active military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Bilateral Knee Disorders

The service treatment records reveal that in November 1976, the appellant complained of bilateral knee pain.  Physical examination noted cartilage involvement, and a diagnosis of bruised cartilage was offered.  A follow up examination in December 1976 yielded a diagnosis of questionable strained knees bilaterally.  

The Veteran was afforded a VA medical examination in April 2015.  The examiner noted that the appellant was treated twice in service for knee pain and that examination at that time was suggestive of chondromalacia.  The examiner also stated that knee x-rays showed osteophytes on both patella, indicative of chondromalacia.  In light of these findings the examiner opined that these conditions were at least as likely as not related to the Veteran's active military service.  Given the appellant's contentions and the absence of any competent evidence to the contrary, the claims are allowed. 

ORDER

Entitlement to service connection for right knee chondromalacia is granted.

Entitlement to service connection for left knee chondromalacia is granted.


REMAND

The Board notes that following an April 2015 VA psychiatric examination the examiner opined that major depression began while on active duty, and that the disorder was associated with chronic right foot and back pain.  Significantly, however, the appellant is not currently service connected for a back disorder.  Still, given the fact that the issue of entitlement to service connection for a low back disorder is also being remanded for further development the Board will defer consideration of this claim given its inextricably intertwined connection with the outcome of the low back claim.   

The record shows that in July 2014, the RO was instructed to undertake development to verify the Veteran's dates of active duty for training and inactive duty training.  Thereafter, the RO was to prepare a written report detailing the beginning and ending dates of each period of active duty for training and inactive duty training which the claimant attended while serving in the Army Reserve, to particularly include his duty status, if any, on February 2, 1990.  This report was then to be added to claims file, and the RO was to provide these dates to the VA medical examiners who conducted the Veteran's VA medical examinations.  This did not occur. Therefore, the claims must be remanded for compliance with the remand directives. 

Finally, since the Veteran's last VA medical examination for his orthopedic claims, he has been granted entitlement to service connection for a right foot disorder, and for chondromalacia of each knee.  While the April 2015 VA medical examination did not specifically diagnose any right and left leg disorders, the addendum to that report stated that range of motion testing for the Veteran's bilateral knee chondromalacia was limited by his hip/thigh/back problem.  An additional VA medical examination would assist in the resolution of whether these issues are related to the Veteran's active military service or whether they are caused or aggravated by other service-connected disorders. 

Accordingly, the case is REMANDED for the following action:

1. Prepare a written report detailing the beginning and ending dates of each period of active duty for training and inactive duty training which the claimant attended while serving in the Army Reserve, to particularly include his duty status, if any, on February 2, 1990. Include a copy of that summary in the claims file.

2. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. After the aforementioned development has been completed, schedule the appellant for an orthopedic VA examination by a physician to determine the nature and etiology of any diagnosed back, bilateral leg, and left foot disorder. Provide the physician examiner with access to the Veteran's claims file, Virtual VA file, and VBMS file; as well as the report detailing the beginning and ending dates of each period of active duty, active duty for training and inactive duty training. The examination report should indicate that these files were reviewed. 

The physician examiner is hereby informed  that service connection may be granted for a disease or injury incurred or aggravated while on active duty or active duty for training. Significantly, with respect to inactive duty training service connection may only be granted for an injury incurred or aggravated during such service. Service connection may not be granted for a disease incurred or aggravated while performing inactive duty training. Service connection may be granted on a secondary basis, for a disorder that is caused or permanently aggravated by a service-connected disability. In light of the foregoing, after completing the examination and reviewing all of the evidence the physician examiner must:

For each diagnosed low back, leg, and/or left foot disorder, opine:

* Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the appellant's period of active duty from November 1976 to April 1980.  

* If not, is it at least as likely as not that any diagnosed disorder is due to an illness or injury incurred during any period of active duty for training.  

* If not, is it at least as likely as not that any chronic injury residual was incurred during any period of inactive duty training based on the RO's report summarizing such dates.  

* If not, is it at least as likely as not that any diagnosed disorder is caused by or permanently aggravated by any service-related disorder, to include bilateral knee disorders and a right foot disorder.

Comment on the August 2009 opinion from Dr. Ritson, and explain any agreement or disagreement.

A fully reasoned written rationale is required for any and all opinions expressed.  If the physician examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  Thereafter adjudicate the claims of entitlement to service connection for a low back disorder, right and left leg disorders, and a left foot disorder.  If any benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

5.  Thereafter, the April 2015 psychologist is to reevaluate his prior opinion to include whether it is at least as likely as not that any acquired psychiatric disorder, to include depression, is due to service.  In this regard, the examiner is advised that service treatment records from the appellant's active duty service reveal one November 1977 complaint of being "harassed" at work.  There is no evidence that the claimant was diagnosed with a psychiatric disorder while on active duty.  While a May 1992 examination report notes complaints of depression and trouble sleeping, this examination is not shown to have been conducted during active duty service or while serving in an active duty for training capacity.  If a psychiatric disorder is not due to active duty or active duty for training then  is it at least as likely as not that any diagnosed psychiatric disorder is caused or permanently aggravated by any disorder for which service connection is in effect.  If so, the psychologist must identify the service connected disorder responsible for causing the aggravation.  

A fully reasoned written rationale is required for any and all opinions expressed.  If the psychologist determines that the requested opinion cannot be rendered without resorting to speculation, he should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

6.  Then readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include depression.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


